Title: Arthur Lee to Franklin and Silas Deane, 26 February 1778
From: Lee, Arthur
To: Franklin, Benjamin,Deane, Silas


Gentlemen
Challiot, Feby. 26th 1778
The return of our Dispatches by Mr. Simeon Deane, appears to me to be an event from which great public consequences may flow. I therefore feel it the more extraordinary, that you shoud have taken any steps in it without any consultation with me. And this more especially after I have so lately remonstrated against a similar conduct. I was silent upon it today when Dr. Franklin mentiond that Mr. Deane was gone upon this business to Versailles without my knowlege, not because I did not feel the impropriety of it, but because I do and have always wishd to avoid the indecency of personal altercation.
In my judgment the failure of our dispatches is an event which will warrant our desire to be immediately acknowlegd by this Court, and that such acknowlegment will have a powerful effect in preventing the success of the overtures from England. The strong impression of the unfavorable disposition of this Court towards us, which former proceedings made on every mind, will reach America by a thousand Channels. Our contradiction of it being unfortunately frustrated may possibly commit our Countrymen into measures which a knowlege of the true state of things woud have prevented. A public acknowlegement of us woud reach America by numberless ways; and give them a decided proof of the sincerity and determination of France. Our Dispatches are a private and single channel and may fail or arrive too late. With respect to us the covert proceeding of France leaves them too much at Liberty to renounce us, on any unfavorable event; and is a situation in which, I think it is neither for our honor nor safety to remain.
These are sentiments, which I submit to your better judgment; and beg we may have a consultation on the subject as soon as possible. I have the honor to be with great respect Gentlemen your most Obedient Servant
Arthur Lee
The Honble. B. Franklin & Silas Deane
 
Notation: Arthur Lee to BF. & SD Feb. 26. 1778.
